Citation Nr: 1441220	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  10-16 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder to include PTSD.

3.  Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1977.

These matters are before the Board of Veterans' Appeals (the Board) on appeal of an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island which failed to reopen the Veteran's claim for service connection for PTSD and denied service connection for a cervical spine disability.

While in its August 2008 rating decision the RO failed to reopen the Veteran's claim for service connection for PTSD, during the pendency of this appeal, VA treatment records have been associated with the claims file that note the Veteran has a diagnosis of bipolar disorder as well.  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, this issue on appeal has been characterized to consider all reported and diagnosed psychiatric disabilities in accordance with Clemons.

The Veteran testified before the undersigned Acting Veterans Law Judge at a videoconference hearing held at the RO in October 2012.  A transcript of her hearing has been associated with the record.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.


FINDINGS OF FACT

1.  In a December 2002 rating decision, the RO, in part, denied service connection for PTSD.  The Veteran did not timely perfect an appeal of this determination.

2.  Evidence received since the December 2002 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder to include PTSD.

3.  There is at least an approximate balance of positive and negative evidence as to whether an acquired psychiatric disorder, to include PTSD was incurred as a result of service.

4.  A cervical spine disability was not manifest in service, was not manifest within one year of separation and is not related to service.


CONCLUSIONS OF LAW

1.  The December 2002 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2002).

2.  New and material evidence has been received since the December 2002 denial, and the claim of entitlement to service connection for an acquired psychiatric disorder to include PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  Service connection for PTSD is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2013).

4.  A cervical spine disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Regarding the Veteran's claims for whether new and material evidence had been submitted to reopen a claim for service connection for an acquired psychiatric disorder to include PTSD and entitlement to service connection for an acquired psychiatric disorder to include PTSD, the Board finds that the VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A (a) (2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  Given the favorable disposition to reopen and grant the claim for service connection for an acquired psychiatric disability to include PTSD; the Board finds that all notification and development actions needed to fairly adjudicate these claims has been accomplished.

Regarding the Veteran's claim for a cervical spine disability, the Board notes that the RO provided notice to the Veteran in an April 2008 letter, prior to the date of the issuance of the appealed August 2008 rating decision.  The April 2008 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  

The April 2008 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service and VA treatment records.

The Veteran was not provided with a VA examination and opinion to assess the current nature and etiology of her claimed cervical spine disability.  However, VA need not conduct an examination with respect to the claims on appeal, as information and evidence of record contains sufficient competent medical evidence to decide the claims.  See 38 C.F.R. § 3.159(c) (4).  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case as there is no credible evidence that the Veteran's cervical spine disability manifested in service or were otherwise related to service.  Thus remand for a VA examination is not necessary. 

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on her behalf.  

Lastly, as noted above, VA afforded the Veteran a hearing on appeal in October 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c) (2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation: (1) explain the issues and (2) suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the Acting Veterans Law Judge (AVLJ) identified the issues on appeal, asked questions and elicited testimony in order to substantiate the claim.  The AVLJ inquired as to the existence of outstanding medical evidence.  The Veteran was assisted at the hearing by her representative.  The hearing focused on the elements necessary to substantiate the claims.  Thus, there was substantial compliance with the duties set forth in 38 C.F.R. § 3.103(c) (2).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

I.  Claim to Reopen

Laws and Regulations

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

The Veteran sought to reopen her claim in March 2008.  In this regard, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In the case of Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. §5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the RO's December 2002 denial of service connection for PTSD.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

Factual Background and Analysis

In a December 2002 rating decision, the RO denied the Veteran's claim for service connection for PTSD on the basis that there was no evidence linking a psychiatric disability to her service as none of the Veteran's allegations regarding her claimed in-service personal assaults could be verified.

The Veteran did not appeal the December 2002 rating decision within a year, and it became final.  38 U.S.C.A. § 7105.

Accordingly, the Veteran is required to submit new and material evidence to reopen the claim for service connection for an acquired psychiatric disorder to include PTSD.  

Evidence received since the December 2002 rating decision includes the report of a December 2011 VA examination.  The December 2011 VA examiner noted that during the interview the Veteran repeatedly referred to and was distracted by the traumas of witnessing the racially motivated assault of her 2 year old son and experiencing her husband's ongoing physical and sexual abuse.  These events both occurred during her military service and were documented in her treatment records the past several years.  The examiner opined that these events were credible despite the lack of documentation in the military record and were at least as likely as not contributing factors to the Veteran's longstanding PTSD symptoms.

The prior denial of service connection for an acquired psychiatric disability to include PTSD was based on a lack of evidence of a link between the disability and the Veteran's service.  The December 2011 VA examiner's opinion specifically related the Veteran's psychiatric disability to her military service.  Hence, this evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection.  As noted above, for purposes of determining whether the claim should be reopened, the evidence is presumed to be credible.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for entitlement to service connection for an acquired psychiatric disability, to include PTSD, have been met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 


II.  Service Connection

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Certain diseases, to include arthritis and psychosis may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden for certain chronic disabilities such as arthritis and psychosis is through a demonstration of continuity of symptomatology.  

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

A. Acquired Psychiatric Disorder to Include PTSD

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with § 4.125(a) (i.e., Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)), (2) a link, established by medical evidence, between current PTSD symptoms and an in-service stressor, and (3) credible supporting evidence that the claimed in-service stressor occurred.  

The Veteran asserts that she has PTSD due to noncombat-related stressors; specifically, that a fellow soldier attempted to sexually assault her, that her husband abused her during service, and that she witnessed her 2 year old son being threatened and assaulted.

Cases involving allegations of a personal assault fall within the category of situations in which it is not unusual for there to be an absence of service records documenting the events of which the Veteran complains.  See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999).  As noted under Paragraph 5.14(d), Part III, of VA's Adjudication Procedure Manual, M21-1, personal assault is an event of human design that threatens or inflicts harm.  Examples of this are rape, physical assault, domestic battering, robbery, mugging, and stalking.  Id.  Service records may not contain evidence of personal assault, and alternative sources, including testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, may provide credible evidence of an in-service stressor premised on personal assault.  See YR v. West, 11 Vet. App. 393, 399 (1998).  The Manual also notes that since personal assault, to include sexual assault, can be an extremely personal and sensitive issue, many incidents of personal assault are not officially reported, making it difficult to obtain direct evidence, and requiring that the alternative evidence be sought.  Id.

Under § 3.304(f)(3), if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases, and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(3) (2013).

[Parenthetically, the Board notes that the provisions of 38 C.F.R. § 3.304(f)(3) mirror those provisions of VA's Adjudication Procedural Manual, M21-1, Part III, 5.14(d) regarding substantiating personal assault claims.  The M21-1 Part III, 5.14(d) lists the same alternative sources of evidence as are listed at 38 C.F.R. 
§ 3.304(f)(3).]

In addition, under 38 C.F.R. § 3.304(f) (3), VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.

Factual Background and Analysis

At her October 2012 hearing, the Veteran testified that she married her husband in May 1976 while they both were in the service.  During their marriage, her husband was physically, sexually and emotionally abusive toward her.  She told everyone that she knew about the physical abuse.

She also testified that one night in October 1973, she was sexually assaulted while walking on her way home from a tavern.  She also had an experience where her 2 year old son was the victim of a racially motivated assault when they were at a penny arcade.  

The Veteran's service treatment records are negative for complaints or treatments related to abuse or a psychiatric disability.

A September 1991 private psychiatric consultation indicated that the Veteran had a diagnosis of organic mood disorder and organic depressive disorder post a traumatic head injury resulting from a severe fall.

The Veteran underwent a VA examination in December 2011.  The examiner indicated that the Veteran clearly met the criteria for PTSD as she reported intrusive memories, thoughts and nightmares associated with multiple life traumas including childhood sexual and physical abuse, traumatic injuries and accidents, witnessing a life threatening assault on her son, physical and sexual assault from her husband,  and an unknown assailant in the military.  The Veteran also met the criteria for bipolar disorder.

The examiner noted that the Veteran had a history of multiple and severe traumas prior to, during and following her military service.  The examiner also noted that while evidence of veracity of the Veteran's claimed in-service stressors and episodes of abuse were not located in the Veteran's military records or claims file, it was quite probable that the Veteran did not report these events.  It seemed that the military culture for women in the 1970's discouraged such reporting or documentation of traumatic events which could be further stigmatizing and damaging to a female soldier's career.  The examiner indicated that it was difficult to tease apart the relative contributions of the Veteran's military and non-military traumatic events to her current PTSD symptoms.  However, during the interview, the Veteran repeatedly referred to and was distressed by the traumas of witnessing the racially motivated assault of her 2 year old son and experiencing her husband's ongoing physical and sexual abuse.  Both of these events occurred during her military service and reports of these events were documented in her treatment records in the past several years.  The examiner concluded that these events were credible despite the lack of documentation in the military record and were at least as likely as not contributing factors to the Veteran's longstanding PTSD symptoms.

Under the circumstances of this case, and with resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection for PTSD is warranted. 

In the instant case, the Veteran has been diagnosed with PTSD and bipolar disorder which satisfies the requirement of evidence of a current disability. 

Second, there is credible supporting evidence that an in-service stressor occurred. Notably, the December 2012 VA examiner found that the Veteran met the criterion for PTSD as she reported intrusive memories, thoughts and nightmares associated with multiple life traumas including childhood sexual and physical abuse, traumatic injuries and accidents, witnessing a life threatening assault on her son, physical and sexual assault from her husband,  and an unknown assailant in the military.  The evidence indicates that the Veteran married her spouse in May 1976, while she was still in service and she reported that she was physically, sexually and emotionally abused by him during her service.  This evidence establishes that she at least as likely as not suffered an in-service traumatic event during service, which satisfies the second requirement to establish service connection. 

Third, the evidence of record makes it as likely as not that the current psychiatric condition is a result of trauma that occurred during her service.  Specifically, the December 2012 VA examiner found that the Veteran's current diagnosis of PTSD is etiologically related to her reported in-service stressors.  The examiner specifically determined that the Veteran's reported in-service traumatic events were credible despite the lack of documentation in the military record and were at least as likely as not contributing factors to the Veteran's longstanding PTSD symptoms.

While there is possible evidence that some of the Veteran's symptoms are related to an organic brain disorder caused by a post-service traumatic head injury, the Board again notes that the December 2012 VA examiner found that the Veteran's in-service stressors were contributing factors to the Veteran's longstanding PTSD symptoms.  The evidence again indicates a link, established by medical evidence, between the Veteran's current symptoms and the reported in-service stressors. 

Additionally, while there is some suggestion that the Veteran manifested symptomatology of a psychiatric disability prior to service, her February 1973 entrance examination was normal, and, therefore, she is entitled to the presumption of soundness with regard to any psychiatric disability.  38 U.S.C.A. § 1111.

Nevertheless, as the record reflects reports of multiple in-service stressors that were deemed credible by the December 2012 VA examiner which resulted in her current psychiatric disability, the Board concludes that the evidence is at least in equipoise as to whether her acquired psychiatric disability to include PTSD is related to service.

In short, having resolved doubt in the Veteran's favor, the Board finds that the criteria for entitlement to service connection for a psychiatric disorder, to include PTSD have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

The Board notes that this grant is intended to represent the Veteran's complete psychiatric disability picture currently presented by the record as due to service.  See Clemons, 23 Vet. App. 1.

B.  Cervical Spine Disability

Factual Background and Analysis

The Veteran contends that her current cervical spine disability resulted from an in-service injury allegedly sustained during his active duty military service.  At her October 2012 hearing, she testified that she injured her neck in a motor vehicle accident in January 1974 while she was returning back from leave.

The Veteran's service treatment records are negative for treatments or complaints related to a cervical spine disability.  Notably, her April 1977 separation examination report is negative for complaints related to her neck and a clinical evaluation revealed a normal spine.

A September 1988 emergency room report noted a right neck injury from a fall from a balcony.

A September 1988 x-ray report of the cervical spine noted mild degenerative change.

An October 1989 private treatment report noted that the Veteran was involved in a motor vehicle accident.  She had been under the physician's care since October 1988 for treatment of a contusion of the neck with cervical spine strain and sprain which resulted from a personal injury in September 1988.  The Veteran's current injury had exacerbated the previous cervical condition.

A June 1990 private treatment note reported that the Veteran's cervical, low back, right shoulder and post concussive problems were a direct result of the September 1988 accident.

A July 1990 private treatment note indicated that the Veteran reported two injuries in the last year and a half.  In September 1988 she fell at a concert which resulted in a swollen and painful neck.  In October 1989 she was involved in a motor vehicle accident which resulted in a flexion and extension injury of her neck.  

On psychiatric evaluation in September 1991, the Veteran noted that "she was never hurt while on active service."

An October 1998 consultation indicated that the Veteran presented with complaints of upper and lower back pain.  It was noted that the Veteran fell in 1988 and "since that time she has had a constant aching and pulling sensation in her neck".  

A November 2002 neurological consultation report noted that the Veteran reported a history of sustaining a fall in 1988 and experiencing a motor vehicle accident in 1990.  Her present complaints related to a November 2001 motor vehicle accident.  

In an April 2003 letter, a private physician noted that the Veteran was significantly distressed as a result of a November 2001 auto accident.  

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for a cervical spine disability is not warranted.

The Veteran has been diagnosed with spondylosis and degenerative changes of the cervical spine.  Accordingly, as there is a current cervical spine disability, the first element of service connection is satisfied.  

However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).  In this regard, the Veteran's service treatment records are negative for complaints or treatments regarding a cervical spine disability.  

Additionally, the Board notes that there are no clinical findings or diagnoses of degenerative disc disease during service or for several years thereafter.  The first post-service evidence of a cervical spine disability is a September 1988 x-ray report which reflected a diagnosis of mild degenerative change of the cervical spine.  None of the VA treatment records show that the Veteran was diagnosed with arthritis to a compensable degree within one year of service.

To the extent that the Veteran is asserting a continuity of symptomatology since service, the Board does not find the Veteran to be credible with regard to any assertions that she has had symptoms of a cervical spine disability since service.  While the Veteran reports neck complaints since a claimed in-service injury related to an automobile accident in 1974, her April 1977 separation examination report is negative for any treatment, complaint, or diagnosis pertinent to her cervical spine. This documented medical history is in conflict with her more current assertions that her current symptoms have continued since service.  Moreover, the Board notes that in multiple treatment reports, the Veteran has indicated that her neck pain began after her September 1988 injury where she fell from a balcony.  Additionally, treatment reports have also noted October 1989 and November 2001 motor vehicle accidents but have made no mention of a motor vehicle accident in January 1974.  

As the Veteran's service treatment records were negative for any complaints, treatment, or diagnoses of a cervical spine disability, she was not diagnosed with a cervical spine disability until many years after service, and there was a significant period between her service and her post-service complaints where the medical record was silent for complaints of a cervical spine disability, the Board concludes that the weight of the evidence is against a finding of continuity of symptomatology since service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

Additionally, in this case, there is no competent opinion of record showing a relationship between any current cervical spine disability and the Veteran's military service.  The Board finds that the competent evidence of record, while showing the currently diagnosed disability of arthritis of the cervical spine, does not demonstrate arthritis manifested to a compensable degree within one year of separation.  Additionally there is no evidence that arthritis of the cervical spine is related to an in-service injury sustained by the Veteran.  In sum, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection.  The benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).  

To the extent that the Veteran herself contends that a medical relationship exists between her current claimed cervical spine disability and service, the Board acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds the question as to the etiology of the Veteran's current cervical spine disability is a question that requires medical expertise to answer.  While some symptoms of the disorder may be reported by a layperson, the Veteran and her representative do not have the medical expertise to provide an opinion regarding its existence or etiology.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  

Thus, the Veteran's assertions that there is a relationship between her claimed cervical spine disability and her service are not sufficient in this instance and are outweighed by other probative evidence of record.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

As the preponderance of the evidence is against the Veteran's claim, service connection must be denied.  38 C.F.R. §§ 3.1(m) & (n), 3.102, 3.301. 


ORDER

New and material evidence having been received, the claim of entitlement to service connection for PTSD is reopened. 

Entitlement to service connection for PTSD is granted.

Entitlement to service connection for a cervical spine disability is denied.




___________________________________________
 LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


